Exhibit 21 Active Subsidiaries of Registrant Name State of Organization Lippert Components, Inc. Delaware Lipper Components International Sales, Inc. Delaware Lippert Components Manufacturing, Inc. Delaware Kinro Texas, Inc. Texas Zieman Manufacturing Company California Lippert Components of Canada, Inc. Ontario, Canada KM Realty, LLC Indiana KM Realty II, LLC Indiana LCM Realty, LLC Indiana LCM Realty II, LLC Indiana LCM Realty III, LLC Indiana LCM Realty IV, LLC Indiana LCM Realty V, LLC Michigan LCM Realty VI, LLC Indiana LCM Realty VII, LLC Indiana
